DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 recite the limitation "the motor drive" in line 2 and line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation “the motor drive” will be interpreted as “the motor”.
Claims 8-10 recite the limitation "the " in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al., US 20040167427, herein referred to as "Quick", in view of Germain et al., US 20130296847, herein referred to as "Germain".
Regarding claim 1, Quick discloses a surgical system (Figure 1: system 10) comprising: an outer sleeve (Figures 1 and 4: tubular body 30) having a longitudinal axis (Figures 1 and 4: longitudinal axis 34) and an opening in a distal region thereof (Figures 1 and 4: aperture 16); an inner sleeve (Figures 1 and 5: tissue cutter 17) rotationally disposed within said outer sleeve (Figure 1: tissue cutter is rotationally disposed within tubular body 30 and [0038]-[0039]), said inner sleeve having a distal region (Figure 1: distal region of tissue cutter 17 is the region near tissue penetrating tip 14), a proximal region (Figure 1: proximal region of tissue cutter 17 is the region near drive member 20), and an interior passageway disposed therebetween (Figures 1 and 6-7: tissue cutter 17 is formed of tubular member 35 which has inner lumen 36), wherein a cutting window (Figure 6: open portion of 36) is formed in a wall of the distal region of the inner sleeve (Figure 1: open portion of 36 is much closer to tissue penetrating tip 14 than drive member 20); a cutting edge (Figures 1 and 6-7: side cutting surface 18) on one side of the cutting window (Figure 6, 23 and 24: side cutting surface 18 is on one side of the cutting window, open portion of 36); wherein rotating the inner sleeve in a first rotational direction relative to the outer sleeve cuts tissue with the cutting edge ([0039]: “The tissue cutter 17 is rotated to effect tissue cutting by cutting surface 18”). Quick does not explicitly disclose a surgical system with an electrode on an opposite side of the cutting window; wherein rotating the inner sleeve in a second rotational direction opposite to the first rotational direction cuts tissue with the electrode.
However, Germain teaches a surgical system (Figure 16A: RF cutting probe 700) with an electrode (Figures 16A-16B: RF electrode edge 725) on an opposite side of the cutting window (Figures 16A-16B: window 12; RF electrode edge 725 is on the top of the window which is seen as the opposite side of the cutting window) wherein rotating the inner sleeve in a second rotational direction opposite to the first rotational direction cuts tissue with the electrode ([0082]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with an electrode on an opposite side of the cutting window as taught by Germain so that the device can electrosurgically cut the tissue and vaporize a liquid to apply a positive fluid pressure to a distal surface of the cut tissue (Germain [0011]).
Regarding claim 2, Quick in view of Germain discloses the surgical system of claim 1, with Germain further disclosing a surgical system (Figure 1: hysteroscope 50) further comprising: a motor (Figure 1: motor drive 165) configured to selectively rotate in the inner sleeve in first and second rotational directions ([0056]: “the handle 142 of tissue-cutting device 100 includes a motor drive 165 for reciprocating or otherwise moving a cutting component of the electrosurgical working end 145 as will be described below”); and a radiofrequency (RF) current source (Figure 1: RF source 150) configured to be coupled to the electrode ([0054]: “A radio frequency generator or RF source 150 and controller 155 are coupled to at least one RF electrode carried by the working end 145 as will be described in detail below.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with a motor as taught by Germain for reciprocating or otherwise moving a cutting component of the device (Germain [0056]) and an RF current source as taught by Germain to create plasma around the electrode edge (Germain [0061]).
Regarding claim 3, Quick in view of Germain discloses the surgical system of claim 2, with Germain further disclosing a surgical system (Figure 1: hysteroscope 50) further comprising a controller (Figure 1: controller 155) operatively coupled to the motor (Figure 1: electrical cable 156 and [0054]: “In one embodiment shown in FIG. 1, an electrical cable 156 and negative pressure source 125 are operatively coupled to a connector 158 in handle 142. The electrical cable couples the RF source 150 to the electrosurgical working end 145.” And the motor 165 is part of the handle) and to the RF source (Figure 1: controller 155 is coupled to RF source 150).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with a controller as taught by Germain so that the device can be programmed to modulate energy delivery parameters (Germain [0079]).
Regarding claim 4, Quick in view of Germain discloses the surgical system of claim 3, with Germain further disclosing a surgical system (Figure 1: hysteroscope 50) wherein the controller (Figure 1: controller 155 and [0079]) is configured to selectively operate in a first mode in which the motor (Figure 1: motor drive 165) rotates the inner sleeve (Figures 4 and 12A-C: inner sleeve 175) in the first rotational direction with the electrode not energized ([0069]: “In FIG. 12A-12C, it can be seen that the system operates in first and second electrosurgical modes corresponding to the reciprocation and axial range of motion of cutting sleeve 175 relative to the tissue-receiving window 176.” And [0070]) and in a second mode in which the motor (Figure 1: motor drive 165) rotates the inner sleeve (Figures 4 and 12A-C: inner sleeve 175) in the second rotational direction with the RF source delivering a cutting current to the electrode to cut tissue ([0069]: “In FIG. 12A-12C, it can be seen that the system operates in first and second electrosurgical modes corresponding to the reciprocation and axial range of motion of cutting sleeve 175 relative to the tissue-receiving window 176.” And [0069]: “The first mode occurs over an axial length of travel of inner cutting sleeve 175 as it crosses the tissue-receiving window 176, at which time the entire exterior surface of outer sleeve 170 comprises the return electrode indicated at 185. The electrical fields EF of the first RF mode are indicated generally in FIG. 12A”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with the controller configured to operate in two modes as taught by Germain so that the device can both cut tissue in a first mode and vaporize fluid in a second mode (Germain [0072]).
Regarding claim 7, Quick in view of Germain discloses the surgical system of claim 4, with Germain further disclosing a surgical system (Figure 1: hysteroscope 50) wherein the controller (Figure 1: controller 155 and [0079])  is configured to selectively operate in a fifth mode in which the motor (Figure 1: motor drive 165) rotationally oscillates the inner sleeve (Figures 4 and 12A-C: inner sleeve 175) relative to the outer sleeve (Figure 4: outer sleeve 170) in the first and second rotational directions ([0077]: “As can be understood from FIGS. 12A to 12C, the distending fluid 244 in the working space replenishes the captured fluid in chamber 240 as the cutting sleeve 175 moves in the proximal direction or towards its non-extended position. Thus, when the cutting sleeve 175 again moves in the distal direction to cut tissue, the interior chamber 240 is filled with fluid 244 which is then again contained”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with the controller configured to operate in a fifth mode as taught by Germain so that the device can perform explosive vaporization after cutting has occurred (Germain [0077]).
Regarding claim 9, Quick in view of Germain discloses the surgical system of claim 1, with Germain further disclosing a surgical system (Figure 1: hysteroscope 50) wherein a proximal portion of the shaft assembly (Figure 1: elongated shaft 105) is configured to be connected to an external fluid source (Figure 1: fluid inflow source 120 is connected to valve connectors 110a and 110b and [0053]: “The endoscope shaft 105 is further configured with an optics channel 106 and one or more fluid inflow/outflow channels 108a, 108b (FIG. 3) that communicate with valve-connectors 110a, 110b configured for coupling to a fluid inflow source 120 thereto”) to deliver a fluid through a passageway (Figure 3: fluid inflow/outflow channels 108a and 108b) in the shaft assembly (Figure 3: fluid inflow/outflow channels 108a and 108b are in elongate shaft 105) and release the fluid from a distal region of the shaft assembly to a tissue interface ([0068]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with the fluid source as taught by Germain so that the device can perform explosive vaporization near the tissue (Germain [0068]).
Regarding claim 10, Quick in view of Germain discloses the surgical system of claim 1, with Quick further disclosing a surgical system (Figure 1: system 10) wherein a proximal portion of the shaft assembly (Figure 1: shaft 12; proximal portion is near specimen collection 21) is configured to be connected to an external vacuum source ([0036]: “A tissue specimen collection station 21 is connected in a fluid flow relationship with the tissue cutter 17 through conduit 22 and is connected to a vacuum source (not shown) through conduit 23.”) to draw a vacuum through a passageway in the shaft assembly ([0042]: “A vacuum is applied to the inner lumen 31 of the tissue cutter 17”) to aspirate fluid from a tissue interface at a distal region of the shaft assembly ([0006]).
Regarding claim 11, Quick in view of Germain discloses the surgical system of claim 1, with Germain further disclosing a surgical system (Figure 1: hysteroscope 50) wherein at least the cutting edge of the inner sleeve (Figure 4: inner sleeve 175) comprises a ceramic ([0057]: “In other embodiments, outer and or inner sleeves can be fabricated of metal, plastic, ceramic of a combination thereof.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick so that the inner sleeve comprises a ceramic as taught by Germain because ceramic is an insulator and thus will prevent unwanted electrical current flows (Germain [0057]).
Regarding claim 12, Quick in view of Germain discloses the surgical system of claim 1, with Germain further disclosing a surgical system (Figure 1: hysteroscope 50) wherein the entire distal portion of the inner sleeve  (Figure 4: inner sleeve 175) comprises a ceramic ([0057]: “In other embodiments, outer and or inner sleeves can be fabricated of metal, plastic, ceramic of a combination thereof.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick so that the inner sleeve comprises a ceramic as taught by Germain because ceramic is an insulator and thus will prevent unwanted electrical current flows (Germain [0057]).

Claims 5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Quick in view of Germain, further in view of Edwards et al., US 20140100567, herein referred to as "Edwards".
Regarding claim 5, Quick in view of Germain discloses the surgical system of claim 4, but does not explicitly disclose a surgical system wherein the controller is further configured to selectively operate in a third mode in which the motor drive is stopped with the RF source delivering a cauterizing current to the electrode to coagulate to tissue.
However, Edwards teaches a surgical system (Figure 1: powered surgical instrument system 1) wherein the controller (Figure 1: controller 100) is configured to selectively operate in a third mode in which the motor drive ([0071]: “FIGS. 10 and 11 show an embodiment in which the electrical signal is supplied to the inner cutting blade 9 through a gear 9A that is used to couple the inner cutting blade 9 to a motor that rotates the blade.”) is stopped with the RF source (Figure 1: power source 16) delivering a cauterizing current to the electrode to coagulate to tissue ([0062]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with the controller configured to operate in a third mode as taught by Edwards to achieve tissue coagulation while no cutting is occurring (Edwards [0062]).
Regarding claim 13, Quick in view of Germain discloses the surgical system of claim 3, but does not explicitly disclose a surgical system wherein the controller is configured to stop rotation of the inner sleeve in a selected rotational position relative to the outer sleeve.
However, Edwards teaches a surgical system (Figure 1: powered surgical instrument system 1) wherein the controller (Figure 1: controller 100 and [0060]: “The electrical connector 40A is attached to the controller 100 and is provided with the appropriate signal (vaporization or coagulation) based on the detected position of the inner cutting blade 9 relative to the outer cutting blade 10”) is configured to stop rotation of the inner sleeve (Figures 8A-C: inner tube 9) in a selected rotational position relative to the outer sleeve (Figures 8A-C: outer tube 10 and [0061]: “Once the window 40 of the outer cutting blade 10 becomes completely closed due to rotation of the inner cutting blade 9, supply of the first electrical signal is stopped.” And [0062]: “If coagulation is desired, then a second electrical signal, different from the first electrical signal, is provided by the controller 100 to the electrode 10A while the instrument is not performing any mechanical (or electrical) cutting of tissue.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with the controller configured to stop rotation of the inner sleeve as taught by Edwards so that coagulation can occur after cutting ([0062]).
Regarding claim 14, Quick in view of Germain and Edwards discloses the surgical system of claim 13, and Edwards further discloses a surgical system (Figure 1: powered surgical instrument system 1) wherein the opening in the outer sleeve (Figure 8A: opening in outer tube 10) and the window in the inner sleeve (Figure 8A: window in inner tube 9) are rotationally aligned in the stopped position ([0061]: “When the cutting windows 30 and 40 of the inner and outer cutting blades are in complete alignment as shown in FIG. 8A, the controller 100 sends a first electrical signal that is sufficient to cause vaporization of tissue to the electrode 10A formed at the distal end of the outer cutting blade 10.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with the opening in the outer sleeve and the window in the inner sleeve rotationally aligned in a stopped position so that the tissue can be vaporized before it is cut (Edwards [0061]).
Regarding claim 15, Quick in view of Germain and Edwards discloses the surgical system of claim 13, and Edwards further discloses a surgical system (Figure 1: powered surgical instrument system 1) wherein the opening in the outer sleeve (Figures 8B-C: opening in outer tube 10) and the window in the inner sleeve (Figures 8B-C: window in inner tube 9) are out of rotational alignment in the stopped position ([0061]: “Once the window 40 of the outer cutting blade 10 becomes completely closed due to rotation of the inner cutting blade 9, supply of the first electrical signal is stopped.” And [0062]: “If coagulation is desired, then a second electrical signal, different from the first electrical signal, is provided by the controller 100 to the electrode 10A while the instrument is not performing any mechanical (or electrical) cutting of tissue.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with the opening in the outer sleeve and the window in the inner sleeve out of rotational alignment as taught by Edwards so that coagulation can occur after cutting ([0062]).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Quick in view of Germain, further in view of Woloszko et al., US 20060178670, herein referred to as "Woloszko".
Regarding claim 6, Quick in view of Germain discloses the surgical system of claim 4, but does not explicitly disclose a surgical system wherein the controller is further configured to selectively operate in a fourth mode in which the motor drive is stopped with the RF source delivering a cutting current to the electrode to cut or ablate tissue.
However, Woloszko teaches a surgical system (Figure 2: electrosurgical system 200) wherein the controller ([0069]: “The speed of rotation of rotating member 208 can be adjusted via a suitable control mechanism, for example, via a switch mounted on the handle of the instrument, via a control unit integral with the generator, or may be controlled remotely e.g., via a foot pedal.”) is further configured to selectively operate in a fourth mode in which the motor drive (Figure 2: drive motor 210) is stopped with the RF source (Figure 2: electrosurgical generator 228) delivering a cutting current to the electrode to cut or ablate tissue ([0069] wherein stopped is a speed of rotation and [0068]: “Instrument 201 includes at least one active electrode and at least one return electrode (not shown in FIG. 2).” And [0044]: “Depending on the specific procedure, the present invention may be used to: (1) ablate tissue, including soft tissue, bone, and cartilage; (2) cut or resect tissue; (3) shrink or contract collagen containing tissue; and/or (4) coagulate, occlude, and sever blood vessels.” And [0058]: “The application of a suitable high frequency voltage between the active and return electrodes effects cutting, removal, ablation, shaping, contracting, coagulating, or other form of modification of the target tissue.”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with the controller configured to operate in a fourth mode as taught by Woloszko to allow for the controlled, precise removal of tissue (Woloszko [0050]).
Regarding claim 8, Quick in view of Germain discloses the surgical system of claim 2, but does not explicitly disclose a surgical system comprising a hub at a proximal end of the shaft assembly, wherein the hub is detachably connected to the motor.
However, Woloszko teaches a surgical system (Figure 2: electrosurgical system 200) comprising a hub ([0008]: “the hub may be housed within a handle affixed to the proximal end of the shaft”) at a proximal end of the shaft assembly (Figure 2: shaft 202), wherein the hub is detachably connected to the motor ([0008] and [0064]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the surgical system taught by Quick with the hub taught by Woloszko for user control of the system (Woloszko [0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORA W RHODES/Examiner, Art Unit 3794                         

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794